Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
Examiner has cited particular columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to 
fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “another” and “other” in claims 8 and 9 are a relative terms which render the claims indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Evermann et al. (US 2017/0092278) as applied above, and further in view of Lee et al. (US 2021/0097158).
As to claim 1, Evermann teaches an information processing apparatus comprising: 
a processor configured to acquire a voice of a user; (natural language input 902)
authenticate the user by using the voice (acoustic properties associated with the user), and recognize the voice/voice-command (customizable lexical trigger or command); (904) 
and invoke a user interface comprising virtual assistant depending on an authentication result of the user and a recognition result of the voice and are used for an operation of executing processing on a display unit (flow chart of Fig.8A-8G) show where different user interface are generated according to the authentication result matching one of or both the voice and/or voice command) (Abstract; Pars.252, 262, 277, 285).

    PNG
    media_image1.png
    593
    714
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    615
    740
    media_image2.png
    Greyscale


 The modification would be obvious to one of ordinary skill in the art before the time of applicant’s invention for the purpose of providing the user with operational screen for conducting the interaction.
As to claims 2-3, Lee teaches wherein once the user is authenticated, on subsequent voice command a follow up screen setting, without requiring authentication, is displayed (Fig.10). 
As to claim 4, performing the task without displaying on the display will be an inherent function in the systems of Evermann and Lee, such as for functions/commands that do not require display.
As to claim 5, Lee teaches displaying information prompting the user when it is needed (Figs.9-10).
As to claim 6, both Evermann (Fig.1) and Lee (Fig.5) show detection of the user who is on a front side of the information processing apparatus.
With regard to claims 7-9, the prior arts of Evermann and Lee do not explicitly teach where the processor is configured to authenticate the user by using an image of the user captured by an imaging unit or by another means. However Official Notice is taken that identifying and authenticating a user using image of the user or other authentication methods (such as password or finger print) are well known and common 
As to claims 10-11, Lee shows where if the user is not authenticated the screen is restricted once the user is authenticated or based on the requirement to authenticate or when the voice command is recognized (Figs.8-10).
Regarding claim 12, the corresponding program comprising the steps recited in claim 1 is analogous, therefore rejected as being unpatentable over Evermann and in view of Lee for the foregoing reasons.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL DEMELASH ABEBE whose telephone number is (571)272-7615. The examiner can normally be reached monday-friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DANIEL ABEBE/Primary Examiner, Art Unit 2657